Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2017

The Court of Appeals hereby passes the following order:

A18A0082. THE STATE v. CHRISTOPHER MICHAEL FINNICUM.

      In this criminal action, the superior court granted defendant Christopher
Finnicum’s petition for release from the reporting requirements and residency and
employment restrictions of the State Sexual Offender Registry pursuant to OCGA
§ 42-1-19. The State filed a notice of direct appeal from the superior court’s order,
designating, as the basis for its right to appeal, OCGA § 5-7-1 (a) (6), which permits
the State to appeal “[f]rom an order, decision, or judgment of a court where the court
does not have jurisdiction or the order is otherwise void under the Constitution or
laws of this state.” We lack jurisdiction.
      Appeals from orders of superior courts granting or denying petitions for release
from the State Sexual Offender Registry provisions under § 42-1-19 must be initiated
by filing an application for discretionary review. OCGA § 5-6-35 (a) (5.2). The
State’s failure to follow the discretionary appeal procedure deprives us of jurisdiction
over this appeal. See Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265)
(1991) (“[C]ompliance with the discretionary appeals procedure is jurisdictional.”).
      Pretermitting whether the State’s appeal in this case falls within the ambit of
§ 5-7-1 (a) (6), this would not relieve the State of the obligation of complying with
the more specific, later-enacted discretionary appeal provision in § 5-6-35 (a) (5.2).
See State v. Nankervis, 295 Ga. 406, 409 (2) (761 SE2d 1) (2014) (“[A] specific
statute will prevail over a general statute, absent any indication of a contrary
legislative intent.”) (punctuation omitted); Dixon v. State, 278 Ga. 4, 7 (1) (c) (596
SE2d 147) (2004) (“[T]he rule for construing statutes which may be in conflict is that
the most recent legislative expression prevails.”) (punctuation omitted); see also Ga.
L. 2010, pp. 168, 169, § 1 (2010 enactment of § 5-6-35 (a) (5.2)); Ga. L. 2000, pp.
862, 864, § 2 (2000 enactment of current § 5-7-1 (a) (6), codified at that time in § 5-7-
1 (a) (5)). Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/16/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.